 

Exhibit 10.1

 



STAY BONUS REPAYMENT AGREEMENT

 

This STAY BONUS REPAYMENT AGREEMENT (“Agreement”) dated as of April 10, 2020
(the “Effective Date”), is by and between RTW RETAILWINDS, INC., a Delaware
corporation, with offices at 330 W. 34th Street, 9th Floor, New York, New York
10001 (the “Company”), and SHEAMUS TOAL, an individual with an address at c/o
330 W. 34th Street, 9th Floor, New York, New York 10001 (the “Employee”), and
shall supersede any and all prior agreements between the Company and the
Employee.

 

W I T N E S S E T H:

 

WHEREAS, the Employee has served in various capacities for the Company pursuant
to the Letter Agreement of Employment dated November 3, 2008 (the “Employment
Agreement”), which is attached hereto as Exhibit 1;

 

WHEREAS, the Employee is currently serving as Executive Vice President, Chief
Operating Officer and Chief Financial Officer of the Company and it is
contemplated that the Employee will be elevated to Chief Executive Officer
effective as of April 17, 2020;

 

WHEREAS, the Employee is a highly-valued employee of the Company and, therefore,
the Company desires to encourage the Employee to continue to be committed to the
Company; and

 

WHEREAS, the Employee desires to continue to work for the Company.

 

NOW, THEREFORE, to induce the Employee to continue to work for the Company and
in consideration of the mutual covenants herein made and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties agree as follows:

 

1.                  The Company shall pay to the Employee the amount of Six
Hundred Thousand and 00/100 Dollars ($600,000.00), less statutory withholdings
and customary deductions (the “Stay Bonus”), as soon as practicable following
the Employee’s execution of this Agreement. The Stay Bonus shall be in addition
to the Employee’s regular bi-weekly salary payments.

 

2.                  The parties agree that the Stay Bonus is intended to be a
reward for the Employee’s continued service through December 31, 2020 (the
“Service Period”) and, as such, is an advance on the Employee’s salary in the
event the Employee voluntarily resigns from the employ of the Company or his
employment is terminated by the Company for “Cause”. For purposes of this
Agreement, “Cause” shall be defined as (i) the Employee’s continuing failure,
after reasonable notice and opportunity to cure, to perform the duties and
responsibilities assigned to the Employee by the Company; (ii) the Employee
engaging in any conduct materially detrimental to the business, goodwill or
reputation of the Company; (iii) the Employee’s conviction of a crime involving
moral turpitude; or (iv) the Employee violating any material provision of this
Agreement or applicable Company policies

 



 

 

 

3.                  The Employee agrees that if, before the expiration of the
Service Period, the Employee voluntarily resigns from the employ of the Company
or is terminated by the Company for “Cause” (the date of such termination being
referred to herein as the “Termination Date”): (i) the Employee shall promptly
repay to the Company no later than ten (10) days after the Termination Date an
amount equal to the Stay Bonus on an after-tax basis, and (ii) the Company shall
be entitled to deduct all or any portion of the amount of the Stay Bonus not so
reimbursed from the Employee’s wages or other sums due the Employee at the time
of such resignation or termination.

 

4.                  Nondisclosure and Nondisparagement.

 

The Employee agrees not to disclose any information regarding the substance or
existence of this Agreement, including but not limited to, the monies and
benefits received or to be received hereunder, except to an immediate family
member, attorney, or financial advisor or accountant with whom the Employee
chooses to consult regarding this Agreement. The Employee agrees not to,
directly or indirectly, in public or in private, deprecate, impugn or otherwise
make any remarks or statements that might tend to, or be construed to tend to,
defame the Company or its reputation, or the reputations of any of its
respective officers, directors and employees, nor shall the Employee assist any
other person, firm or entity in so doing.

 

5.                  Injunctive Relief; Extension of Covenants Following Breach.

 

The covenants set forth in Sections 4 and 6 shall be enforceable by a court of
equity through the granting of a temporary restraining order, preliminary
injunction and/or permanent injunction. In the event of a breach of Sections 4
and 6 of this Agreement, the Employee consents to the entry of an injunction,
and the Employee shall pay any reasonable fees and expenses incurred by the
Company in enforcing such Sections if such breach is finally judicially
determined to have occurred. Such equitable enforcement shall be in addition to,
and shall not prejudice the right of the Company to, an appropriate monetary
award. The Employee agrees that, in the event of a breach of any of the
covenants set forth herein, the duration of the covenants set forth herein
automatically shall be extended for a period equal to the period of the
violation.

 

6.                  Return of Documents and Other Property.

 

Upon termination of the Employee’s employment, the Employee shall return to the
Company all of its property, equipment, documents, records, lists, files,
Confidential Information and any and all other Company materials including,
without limitation, computerized or electronic information, that is in the
Employee’s possession as of the Termination Date (the “Company Property”). The
Company Property shall be delivered to the Company at its office at 330 W. 34th
Street, 9th Floor, New York, NY 10001, Attention: Legal Department, within three
(3) business days after the Termination Date. Unless otherwise agreed by the
Company in writing, the Employee shall not retain any Company Property or copies
thereof.

 



2

 

 

7.                  Reasonableness of Restrictive Covenants.

 

The Employee agrees that, due to the uniqueness of the Employee’s position,
skills and/or abilities and the uniqueness of the Confidential Information that
the Employee possesses and will possess in the course of his employment with the
Company, the covenants set forth herein are reasonable and necessary for the
protection of the Company.

 

8.                  Employee Release of Company.

 

In consideration of the Stay Bonus, and for other consideration, Employee,
intending to be legally bound, for himself and on behalf of his heirs,
successors and assigns, hereby releases, remises and forever discharges the
Company and its directors, officers, employees, shareholders, agents,
affiliates, successors and assigns (collectively, the “Company Releasees”) of
any and all claims, demands, actions, causes of action, rights, suits,
accountings, debts, covenants, contracts, agreements, duties and obligations,
known or unknown, that he has, had or may have, from the beginning of time to
the date hereof against the Company Releasees.

 

9.                  Miscellaneous.

 

(a)               This Agreement is meant to be additive to and supplement the
Employment Agreement. In the event of any inconsistency between this Agreement
and the Employment Agreement, the terms of the Employment Agreement
shall be controlling.

 

(b)               No consent or waiver, express or implied, by the Company with
respect to any breach or default in the performance by the Employee of any of
the Employee’s obligations hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance by the
Employee of the same or any other obligations hereunder. Failure on the part of
the Company to complain of any act or omission or to declare the Employee to be
in default, irrespective of how long such failure continues, shall not
constitute a waiver by the Company of its rights under this agreement or
otherwise.

 

(c)               This Agreement shall be binding upon and shall inure to the
benefit of the Company and the Employee. The Employee may not assign this
agreement. This agreement shall be governed by and shall be construed and
interpreted in accordance with the laws of the State of New York (excluding its
principles of conflicts of law).

 

(d)               Although the Company does not guarantee the tax treatment of
the Stay Bonus, the intent of the parties is that the Stay Bonus be exempt from
the requirements of Section 409A of the Internal Revenue Code and the
regulations and guidance promulgated thereunder, and accordingly, to the maximum
extent permitted, this Agreement shall be interpreted in a manner consistent
therewith.

 

3

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and date first above written.

 

  RTW RETAILWINDS, INC.         By: /s/ Susan J. Riley     Susan J. Riley    
Chair of the Business Transformation Committee of the Board of Directors        
SHEAMUS TOAL         By: /s/ Sheamus Toal     Sheamus Toal

  

4



  